486 N.W.2d 206 (1992)
241 Neb. 8
Lois PEGRAM, Appellant,
v.
Steve EASTERLY, Appellee.
No. S-89-1373.
Supreme Court of Nebraska.
July 10, 1992.
*207 Richard Douglas McClain, Lincoln, for appellant.
No appearance for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
HASTINGS, Chief Justice.
Plaintiff, Lois Pegram, appeals from a jury verdict and judgment in her favor in the amount of $100 and the overruling of her motion for a new trial, assigning five specific errors, all of which conclude with a complaint as to the inadequacy of the verdict. We reverse and remand.
The defendant, Steve Easterly, resided in premises he had leased from the plaintiff. A fire destroyed the premises and a great deal of personal property belonging to the plaintiff. Plaintiff filed suit, alleging that the fire resulted from the negligence of the defendant in that he was in the act of boiling marijuana in alcohol and, by allowing the container of alcohol to remain open, permitted fumes from the alcohol to escape, which in turn were ignited by a spark when the refrigerator nearby turned on. The defendant admitted that the fire was caused when fumes from an open container of alcohol were ignited, but denied that he was boiling marijuana in alcohol and denied that he was negligent.
Although the proof of damages was somewhat flimsy, nevertheless, the plaintiff testified without objection as to values of many items of personal property, including antiques which totaled several thousand dollars. A verdict of $100 under the circumstances was obviously inadequate. Where the amount of damages awarded by a jury is clearly inadequate, the verdict must be set aside. Kearney Conv'n Center v. Anderson-Divan-Cottrell Ins., 220 Neb. 319, 370 N.W.2d 86 (1985).
The judgment of the district court is reversed and the cause remanded for a new trial on all issues.
REVERSED AND REMANDED FOR A NEW TRIAL.